                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
SOPHIA BALOW, AVA
BOUTROUS, JULIA COFFMAN, CIVIL ACTION NO. 1:21-cv-00044
KYLIE GOIT, EMMA INCH,
SHERIDAN PHALEN,
MADELINE REILLY, OLIVIA
STARZOMSKI, SARAH
ZOFCHAK, TAYLOR ARNOLD,
and ELISE TURKE, Individually
and on behalf of all those similarly
situated,                              MEMORANDUM OF LAW IN
     Plaintiffs,                        SUPPORT OF MOTION FOR
v.                                     PRELIMINARY INJUNCTION

MICHIGAN STATE                        EXPEDITED CONSIDERATION
UNIVERSITY, MICHIGAN                         REQUESTED
STATE UNIVERSITY BOARD OF
TRUSTEES, SAMUEL L.
STANLEY JR. and BILL
BEEKMAN,

     Defendants.


NEWKIRK ZWAGERMAN, PLC
Jill Zwagerman, AT0000324
Lori Bullock AT0012240
Danya Keller AT0012300
Attorney for Plaintiffs
521 E. Locust Street, Suite 300
Des Moines, IA 50309
Telephone: (515) 883-2000
Fax: (515) 883-2004
jzwagerman@newkirklaw.com
dkeller@newkirklaw.com
lbullock@newkirklaw.com


                                  1
BOGAS & KONCIUS, PC
BRIAN E. KONCIUS (P69278)
Local Counsel for Plaintiffs
31700 Telegraph Road, Suite 160
Bingham Farms, MI 48025
Telephone: (248) 502-5001
bkoncius@kbogaslaw.com
        PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THE
               MOTION FOR PRELIMINARY INJUNCTION

                                          TABLE OF CONTENTS


TABLE OF AUTHORITES ....................................................................................3
STATEMENT OF THE CASE ...............................................................................5
INTRODUCTION....................................................................................................6
RELEVANT FACTS ...............................................................................................8
BACKGROUND OF TITLE IX ...........................................................................21
ARGUMENT ..........................................................................................................27
 I. Plaintiffs are likely to succeed on the merits of their Title IX claim because
 they have been denied equal athletic opportunities and MSU has a history of
 noncompliance. .....................................................................................................29
 II. Plaintiffs will suffer irreparable harm in the absence of a preliminary
 injunction. .............................................................................................................43
 III. The scales of equity tip heavily in favor of entering a preliminary injunction
 to maintain the status quo. ....................................................................................47
 IV. The entry of an injunction is in the public interest because civil rights
 protected by Congress outweigh minor budgetary concerns. ...............................48
CONCLUSION.......................................................................................................49




                                                             2
                                        TABLE OF AUTHORITES

Cases
Am. Civil Liberties Union of Ky. v. McCreary Cnty., Ky., 354 F.3d 438 (6th Cir.
  2003) .....................................................................................................................43
Barrett v. West Chester Univ. of Penn., 2003 WL 22803477 (E.D. Pa. Nov. 12,
  2003) .............................................................................................................. 46, 48
Bd. of Educ. of the Highland Local Sch. Dist. v. Dept. of Educ., 208 F. Supp. 3d
  850 (S.D. Ohio 2016) ............................................................................................43
Biediger v. Quinnipiac Univ., 616 F. Supp. 2d 277 (D. Conn. 2009) ............. passim
Biediger v. Quinnipiac University, 691 F. 3d 85 (2nd Cir. 2010) .............. 31, 34, 42
Biediger v. Quinnipiac University, 728 F. Supp. 2d 62 (D. Conn. 2010) ...............31
Caulfield v. Bd. of Educ., 583 F.2d 605 (2d Cir. 1978) ...........................................29
Choike v. Slippery Rock Univ., 2006 WL 2060576 (W.D. Pa. July 21, 2006) ........46
Cohen v. Brown Univ., 101 F.3d 155 (1st Cir. 1996) ................................. 27, 38, 47
Cohen v. Brown Univ., 809 F. Supp. 978 (D.R.I. 1992) ................................... 25, 48
Cohen v. Brown University, 991 F.2d 888 (1st Cir. 1993) .............................. passim
Distrib. Co. v. Reno, 154 F.3d 281 (6th Cir. 1998) .................................................43
Elrod v. Burns, 427 U.S. 347 (1976) .......................................................................43
Equity in Athletics v. Dept. of Educ., 504 F. Supp. 2d 88 (W.D. Va. 2007) ...........40
Favia v. Indiana Univ. of Penn., 812 F. Supp. 578 (1993)......................... 45, 46, 48
Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100 (6th Cir. 1982) .29
Frontiero v. Richardson, 411 U.S. 677 (1973) ........................................................41
Haffer v. Temple Univ. of the Com. Sys. of Higher Educ., 678 F. Supp. 517 (E.D.
  Pa. 1987) ...............................................................................................................41
Horner v. Ky. High Sch. Athletic Ass’n, 43 F.3d 265 (6th Cir. 1994) .............. 25, 41
Leary v. Daeschner, 228 F.3d 729 (6th Cir. 2000) ..................................................28
Mayerova v. E. Michigan Univ., 346 F. Supp. 3d 983 (E.D. Mich. 2018) ...... passim
Neal v. Bd. of Trustees, 198 F.3d 763 (9th Cir. 1999) .............................................26
Ohlensehlen v. Univ. of Iowa, No. 3:20-cv-00080, 2020 WL 7651974 (S.D. Iowa
  Dec. 24, 2020) .................................................................................... 32, 34, 37, 38
Portz v. St. Cloud State Univ., 401 F. Supp. 3d 834 (D. Minn. 2019) ............. 27, 34
Roberts v. Colo. State Bd. of Agric., 998 F.2d 824 (10th Cir. 1993) .... 25, 39, 42, 43
Roberts v. Colo. State Univ., 814 F. Supp. 1507 (D. Colo. 1993) .................... 25, 41
Vietnamese Fishermen’s Ass’n v. Knights of the Ku Klux Klan, 543 F. Supp. 198
  (S.D. Tex. 1982)....................................................................................................44
Statutes
20 U.S.C. § 1092(g) .................................................................................................33
20 U.S.C. § 1681(a) .............................................................................................6, 21
                                                              3
20 U.S.C. § 1687 ......................................................................................................22
Other Authorities
44 Fed. Reg. 71,418 .................................................................................................24
44 Fed. Reg. at 71,415 (1979)..................................................................................33
44 Federal Register 71,413 (1979)...........................................................................23
Office of Civil Rights, U.S. DOE, Clarification of Intercollegiate Athletics Policy
  Guidance: The Three-Part Test (Jan. 15, 1996) ...................................... 25, 26, 38
Office of Civil Rights, U.S. DOE, Letter from Russlynn Ali, Assistant Sec'y for
  Civil Rights, OCR, U.S. DOE, to Colleagues (Apr. 20, 2010) .............................27
Rules
Fed. R. Civ. P. 65 .....................................................................................................28
Regulations
34 C.F.R. § 106.41(c)...............................................................................................23
34 C.F.R. § 668.47(b) ..............................................................................................33
35 C.F.R. § 106.41(a)...........................................................................................6, 22




                                                            4
                           STATEMENT OF THE CASE

      Title IX prevents discrimination on the basis of gender in any education

program including college sports. On October 22, 2020, Michigan State University

announced the elimination of varsity women’s swimming and diving after the

current academic year. Shortly after the announcement, Plaintiffs reached out

notifying MSU that the university was out of compliance with Title IX and requested

that their sport be reinstated immediately. MSU, once again decided to double down

on its decision to discriminate against women, despite its recent history of legal

battles for gender discrimination and mistreatment of its female athletes.

      The Plaintiffs, current members of the women’s swimming and diving team,

seek a preliminary injunction to prevent MSU from eliminating their sport while the

school is already in violation of Title IX. MSU has a history of failed compliance

with Title IX’s athletic participation opportunity requirements because they do not

offer athletic opportunities for female athletes that are substantially proportional to

their female undergraduate population, do not have a history of expanding athletic

opportunities for women, and do not accommodate the interest and ability of the

female athletes at their institution.

      Plaintiffs will suffer irreparable harm if MSU is permitted to move forward

with its plan, which violates Plaintiffs’ civil rights and Congress’ clear desire to level

the playing field for women in athletics. Plaintiffs satisfy all four elements required

                                            5
to obtain a preliminary injunction and require the intervention of the Court to hold

MSU accountable for its clear violation of the law. MSU has had 42 years to bring

its athletic program into compliance with Title IX and Plaintiffs only seek to put an

end to its noncompliance.

      Plaintiffs rely on the authorities cited in the Table of Authorities in support of

their claims. See p. 3–4.


                                INTRODUCTION

      Under Title IX, universities must provide equal opportunities for men and

women to participate in athletics. The law states that “[n]o person in the United

States shall, on the basis of sex, be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any education program or

activity,” including intercollegiate athletics. 20 U.S.C. § 1681(a); 35 C.F.R. §

106.41(a). Because Michigan State University and the other named defendants

(collectively “MSU” or “Defendants”) blatantly violated this mandate by

eliminating the varsity women’s swimming and diving team, the law requires the

immediate entry of a preliminary injunction preventing the elimination of the team

at the end of the 2020–2021 academic year, until the Plaintiffs can present additional

evidence that will also support a permanent injunction.

      In October 2020—despite already being out of compliance with Title IX—

MSU eliminated athletic opportunities for female athletes by eliminating the
                                          6
women’s swimming and diving team. This decision, one of many in MSU’s troubled

history of gender discrimination, will deprive Plaintiffs, their team members, and

new recruits the opportunity to train and prepare to compete in the 2021–2022 season

and beyond. By eliminating varsity women’s swimming and diving, MSU violated

Title IX. The Plaintiffs, who are current members of the women’s swimming and

diving team, bring this action to prevent MSU from further implementing its illegal,

discriminatory plans.

      Elimination of the women’s swimming and diving team denies the Plaintiffs

and putative class members an equal opportunity to participate in intercollegiate

varsity sports at MSU. Many will now be deprived entirely of the opportunity to

participate in intercollegiate athletic competition. This is only exacerbated by the

difficulties presented by the COVID-19 pandemic, which makes transferring schools

practically impossible due to the inability to visit campuses, participate in in-person

recruiting, or obtain scholarships from a new school.

      The harm to the Plaintiffs is compounding daily, leaving immediate

reinstatement by preliminary injunction the appropriate remedy under the law.

Remuneration is hardly sufficient for harms of this nature, which are necessarily

difficult to quantify. A college athlete’s window of time to compete is limited to four

years, and the loss of even a single year’s opportunity to compete will result in

irreparable, life-long harm to the Plaintiffs. Time is of the essence and demands the

                                          7
immediate entry of a preliminary and permanent injunction, restoring the status quo,

and preventing the elimination of women’s varsity swimming and diving.


                                RELEVANT FACTS

      Michigan State University sponsors a broad varsity intercollegiate athletic

program. Currently, MSU sponsors varsity teams for both men and women—men’s

baseball, basketball, cross country, football, ice hockey, golf, soccer, swimming and

diving, tennis, track and field, and wrestling; and women’s basketball, cross country,

golf, gymnastics, rowing, softball, soccer, swimming and diving, tennis, track and

field, and volleyball. In choosing which sports to offer each sex and regulating the

number of roster spots on each team, MSU chooses how many varsity athletic

participation opportunities it provides to men versus how many it provides to

women. Historically, MSU has offered its male students proportionally more

opportunities to participate in varsity intercollegiate athletics than it has offered its

female students (as compared to the proportion of undergraduate male and female

students). The same is true of MSU’s unequal allocation of athletic financial

assistance and scholarships and athletic treatment and benefits.

      MSU is a member of the National Collegiate Athletic Association (“NCAA”)

and participates in Division I, the highest level of intercollegiate competition. As

such, MSU offers athletic scholarships to members of its varsity teams, including

the women’s swimming and diving team. MSU recruits high school students to
                                           8
participate on MSU’s varsity athletic teams. Indeed, MSU recruited many of the

current team members to participate on and represent the university through its

women’s varsity swimming and diving team. Plaintiffs thus reasonably relied on

MSU’s representations and expected to participate in their varsity sport during each

of their four years at the MSU. Plaintiffs would have not enrolled at MSU but for

the opportunity to participate on the women’s swimming and diving team.

      This proposed class action is brought on behalf of present and future members

of the women’s varsity swimming and diving teams and all other women athletes

who are being denied or will be denied gender equity in MSU athletics. As such, the

Plaintiffs represent a class of similarly situated individuals.

                                    Sophia Balow

      Plaintiff Sophia Balow is a sophomore majoring in Business at MSU’s highly

competitive business school and a member of the women’s swimming and diving

team. See Balow Decl., Ex. 2. Sophia grew up in Plymouth, Michigan and she started

swimming with she was seven years old. She swam competitively in high school and

decided she wanted to make the commitment to become a college athlete. Sophia

turned down admission to prestigious East Coast colleges to have the opportunity to

swim at MSU.

      Sophia is one of the top distance swimmers at MSU, but as a sophomore she

has not yet reached her potential in swimming. Unfortunately, now she may never

                                           9
know how well she could have done because the program has been cut. After

learning that MSU will be eliminating swimming and diving at the end of the current

academic year, Sophia and her teammates are faced with the decision to give up the

sport they have spent years of their lives training for or transferring to a new college.

However, transferring is not a viable option for Sophia without giving up her spot in

MSU’s business school.

        Further, transferring to a new institution carries with it a number of risks.

Transferring can result in the athlete losing course credits and having to complete an

additional semester or two at their own cost and expense at a new university. Under

the rules of the NCAA, a student athlete in a Division I program, such as MSU, can

only transfer once without running the risk of losing eligibility and prolonging their

education unnecessarily.1 These risks, which are generally applicable to all of the

Plaintiffs, are hereafter referred to as the “Transfer Risks.”

                                    Ava Boutrous

        Plaintiff Ava Boutrous is a junior at MSU and a member of the varsity

swimming and diving team. See Boutrous Decl., Ex. 3. Ava is majoring in chemistry

at MSU, and she intends to pursue a post-graduate degree in either medicine or

pharmacy. Ava comes from a swimming family. Ava’s father was a Division I

swimmer, and as a child she knew she wanted to follow in her father’s footsteps. In


1
    http://www.ncaa.org/student-athletes/current/transfer-terms
                                          10
order to meet this goal, Ava chose to sacrifice many of the normal experiences that

high school kids have so that she could focus on swimming and become a Division

I swimmer. Ava chose MSU for her collegiate swimming career because of the team

chemistry and coaching. There was a connection amongst the team and coaches that

she did not see at any of the other schools that she visited.

      If allowed to stand, MSU’s elimination of the varsity swimming and diving

team will be the end of Ava’s college swimming career. Ava is too far along in her

academics to transfer to another institution without suffering Transfer Risks,

including that it is highly unlikely she would be able to graduate in four years. This

would cause unnecessary delay and expense in her education. In addition to the

irreparable harm to Ava’s college athletic career, MSU’s decision to eliminate

swimming and diving will cause Ava to lose the special connection she had with her

father. Swimming was always something that father and daughter could talk about

when too often a father and daughter are not able to find common ground.

                                    Julia Coffman

      Plaintiff Julia Coffman is a freshman at MSU and a member of the school’s

varsity swimming and diving team. See Coffman Decl., Ex. 4. Julia started

swimming when she was four or five years old. She has always known that she

wanted to swim competitively in college. Julia was recruited at other schools around

the country and was offered scholarships to attend some of those institutions.

                                          11
However, she turned them down to attend MSU. Part of the reason she chose MSU

was because of the location. She liked that she would not have to get on a plane to

go home to see her family, which would have been the case at other schools she was

considering. However, a bigger part of the reason she chose MSU was because she

knew approximately ten swimmers who were already on the swim team or would be

joining the team with her. Knowing these individuals provided her with a foundation

of a great team that she was familiar with. More importantly, it provided her with a

support network to help with the transition from high school to college. She

anticipated these same connections, and new ones she would develop on the team,

would play a significant role in establishing her professional network after she

graduated from college.

      Julia is considering her transfer options, but she is hesitant because she will

not be able to attend a school that has the same support network and is so close to

home. Julia is not ready to give up swimming yet and is hopeful that her team will

be reinstated.

                                    Kylie Goit

      Plaintiff Kylie Goit is a freshman at MSU and a member of the swimming and

diving team. See Goit Decl., Ex. 5. Swimming is an important part of Kylie’s life

and her family. Kylie’s older sister is a junior at MSU and a member of the MSU

swimming and diving team. Having the opportunity to swim with her older sister is

                                        12
part of the reason Kylie chose to come to MSU. Before MSU, Kylie’s sister swam

for another college, and Kylie watched her struggle with how hard it was to fit in.

When Kylie saw the team at MSU, she knew it would be a very good fit for her.

Kylie had full ride offers in Florida and New York to attend college for free on

scholarship, but instead chose to attend MSU and take only a 10% scholarship.

      If Kylie knew that MSU was going to cut the program, she never would have

attended MSU and would have chosen one of the other colleges that were recruiting

her. Transferring now is extremely challenging because her swim times are over a

year old as she has not been able to compete this season because of COVID-19.

Additionally, transferring is extremely complicated because there is no guarantee

that any other school will have a scholarship or even a spot available for her on the

team. She also watched her older sister join a program that was not a good fit for

her. She only has one opportunity to transfer and maintain full eligibility. She loves

the atmosphere, environment, coaches, and teammates at MSU. Finding all of those

things in the next school, including scholarship money, is next to impossible.

      In addition to losing her ability to compete at a top level in a sport, Kylie

already started losing some of the benefits of being a student athlete. Kylie has

struggled with the isolation of the pandemic as well as being told that her team was

being cut. She sought help from the athletic department, for mental health services.

She was told that they only had so many spots available and that they were going to

                                         13
“save” the appointments, giving Kylie the impression that student athletes whose

sport is not being eliminated are more important to the college.

                                    Emma Inch

      Plaintiff Emma Inch is a sophomore at MSU majoring in marketing and a

member of the varsity swimming and diving team. See Inch Decl., Ex. 6. Emma has

been swimming since she was six years old with her twin sister. Emma swam

competitively in high school, while her twin sister focused on running. Incredibly,

both Emma and her twin were recruited by MSU to play their respective sports.

Additionally, Emma is proud to swim at MSU because her uncle was the captain of

MSU’s men’s swimming and diving team. Emma had a very successful freshman

year at MSU. She made the finals as a freshman in the Big Ten conference meet and

scored points for the team. Emma was part of an upward trend in the program and

helped contribute to the team scoring more points in the conference meet than they

had in many years.

      Outside of the pool Emma is actively involved in several committees and has

many leadership roles because she is on the swim team. She is the swim and dive

team’s representative on the Diversity and Leadership Committee and a team

representative for the Student-Athlete Advisory Committee (“SAAC”). Emma had

intended and hoped to become the President of SAAC, but now she will be unable

to because she will no longer be a student athlete. These committees provide

                                         14
amazing opportunities for student athletes to network and meet community members

who can offer them career advice and provide them with job opportunities they

would not otherwise have. Emma will be irreparably harmed by having these

opportunities taken away from her along with her team. Emma is not ready to give

up swimming and will likely be forced to transfer if the program is not saved. Emma

does not want to transfer as she will leave behind her twin sister, her legacy at MSU,

and her hard work to become a leader in and out of the pool.

                                  Sheridan Phalen

      Plaintiff Sheridan Phalen is a freshman at MSU, is majoring in nutrition and

biology and is a member of the varsity swimming and diving team. See Phalen Decl.,

Ex. 7. Sheridan started swimming competitively at the age of five. Sheridan is a very

shy person, but being part of the swim team has helped her make some friends. This

is especially important because she was able to make those friends, despite attending

school during the global pandemic when very few, if any, of her classes are in

person. Without swimming, Sheridan will lose the opportunity she has to make the

necessary connections to help her professionally or emotionally. She will be

irreparably harmed without swimming because she struggles meeting people and

forming relationships.

      Sheridan is not able to transfer without suffering the Transfer Risks discussed

above. However, Sheridan knows that some of her teammates and friends will be

                                         15
transferring. Sheridan’s ability to meet people and form relationships has been

limited by the global pandemic and will become absent entirely if MSU is permitted

to follow through with its decision to violate Title IX and eliminate varsity

swimming and diving.

                                  Madeline Reilly

      Plaintiff Madeline Reilly is a junior at MSU majoring in kinesiology and a

member of the varsity swimming team. See Reilly Decl., Ex. 8. Madeline plans to

attend medical school after her graduation from MSU. Madeline has been swimming

since the time she could walk, and both of her parents swam in college. At the age

of 12, Madeline began focusing primarily on swimming and putting all of her efforts

into being able to compete at the Division I level in college. Swimming also helped

her to develop confidence and taught her how to set and obtain goals.

      In addition to losing her ability to compete at a top level in the sport she has

dedicated her life to, Madeline also had other opportunities as a student athlete at

MSU. As a student athlete on the swimming and diving team, Madeline got to

volunteer with pediatrics patients at Sparrow Hospital. Volunteering with sick

children is what inspired her to want to go to medical school. She was planning on

leading this program next year, but since she will not be a student athlete, this is

likely not going to occur. Madeline is also involved in SAAC. She will lose this role

and her leadership roles as a committee member.

                                         16
      Transferring is not an option for Madeline because, as a junior, she will suffer

more severely from Transfer Risks. Madeline’s credits will not necessarily transfer

to another institution. Therefore, rather than graduating in four years and moving on

to medical school, she would be required to go to another school, that may or may

not have a spot available for her on a team, pay additional money to a new university

and delay her graduation and the start of her medical career.

                                  Olivia Starzomski

      Plaintiff Olivia Starzomski is a freshman at MSU majoring in criminal justice

and is a member of the varsity swimming and diving team. See Starzomski Decl.,

Ex. 9. Oliva has been swimming competitively since she was five years old. In high

school, she and her mother moved to Toronto, away from her father and brother, so

she could train at the Ontario Swim Academy. She sacrificed her family to train at

the best facilities that Canada had to offer.

      Olivia was recruited from Canada to join the MSU swim and dive team. She

is a two-time Canadian National Champion in the 200 Breaststroke and four-time

Provincial Champion in the 200 Breaststroke. She set the Provincial record for the

100 Breaststroke and was an Olympic Trial Qualifier. Oliva had many opportunities

to swim in college and was recruited heavily. She knew she wanted to come to the

United States to swim and looked at many schools within the Big 10 where she was

offered substantial scholarships. MSU also recruited her and offered her a 90%

                                           17
scholarship. After vising the campus, she fell in love with MSU and knew she

wanted to complete her college career at MSU.

      Olivia’s goals do not stop with four years of college athletics. She intends to

swim beyond college and continue excelling in her sport to ultimately attend the

Canadian Olympic Trials to make the Canadian National Team. However, MSU’s

decision to cut swimming and diving is depriving her of the ability to meet this goal.

She cannot get better and make the Olympic team if she does not have the

competition.

      Olivia is understandably concerned about transferring. Not only is the process

stressful, but she only gets one chance to transfer. If this new school is not a good fit

for her, she has no other options and will be stuck there unless she sacrifices

eligibility. She will also be irreparably harmed because she will not get the same

level of scholarship if she is forced to transfer, as evidenced by another school

already telling Olivia that they do not have scholarship money available for the

2021–2022 school year. This will likely be repeated by other schools and Olivia will

be irreparably harmed MSU’s illegal decision.

                                    Sarah Zofchak

      Plaintiff Sarah Zofchak is a junior and is a member of the varsity swimming

and diving team. See Zofchak Decl., Ex. 11. Sarah is a lifelong MSU fan and she

was elated at the opportunity to swim for MSU, as her older brother swam on the

                                           18
men’s swimming and diving team. Sarah started swimming competitively when she

was six or seven years old. She always believed she would be a college swimmer

and was not going to accept anything less. In addition to being a student and an

athlete, Sarah is a member of the Spartan Buddies and volunteers at Sparrow

Hospital. These types of organizations, as well as having a network of teammates

and all the alumni that came before her on the swimming and diving team have been

absolutely imperative to Sarah’s success, both in and out of the pool.

      If MSU is permitted to eliminate swimming and diving, Sarah and her

teammates will lose access to an incredible alumni network. Each year, MSU hosts

an alumni meet with the current members of the swimming and diving teams and it

is one of the longest running of such events in the country. Without a team, Sarah

will lose those networking opportunities, as well as forming those emotional

connections with new athletes that come after her who are going through the same

things that she did as a college swimmer. If the team is cut, she will not have the

opportunity to share the wisdom of what she learned with those who would have

otherwise joined the swimming and diving team after her.

                                   Taylor Arnold

      Plaintiff Taylor Arnold is a senior at MSU majoring in Special Education,

minoring in Teaching English to Speakers of Other Languages, and a member of the

varsity swimming and diving team. See Arnold Decl., Ex. 1. Taylor grew up in a

                                         19
MSU family and she was raised as a fan of the Spartan culture. Taylor’s older sister

also attended MSU, which helped solidify Taylor’s decision to attend MSU after

visiting campus and learning about the team.

      Being a member of the swimming and diving team has given Taylor

opportunities that are impossible to replace. She has a “swimming family” that she

could rely upon for help on everything from personal issues to selecting her classes.

She knows that women coming after her will not have the same opportunities that

she did in being a student athlete. This is especially true in the areas of perseverance

and adversity. Being a member of the swimming and diving team taught her that

even when you do not get the best results, you keep trying and working hard.

Through this process, she developed stronger friendships.

      Further, in the future, being an alumna of MSU swimming and diving will not

have the same weight or recognition to future employers when the swimming and

diving team no longer exists. It also does not have the same prestige for being in the

Big 10 and a Power 5 conference when the school no longer wishes to support the

sport. The loss of the team is irreparable and hurts Taylor’s future job prospects.

Taylor and her teammates are now left with no community when returning to

campus, no alumni meets, and they are losing meaningful connections with other

MSU alumni.




                                          20
                                    Elise Turke

      Plaintiff Elise Turke is a senior at MSU majoring in neuroscience and

minoring in Spanish, and she is a member of the varsity swimming and diving team.

See Turke Decl., Ex. 10. While she is a senior on the team, she is irreparably harmed

by the cutting of the swimming and diving team. Being part of the team is a big part

of her identity as a student athlete. In her application and essays to medical school,

Elise focused her responses on what she had learned being a student athlete at MSU,

because being a student athlete allowed her to develop myriad skills such as setting

and achieving goals, time management, networking, and perseverance. There are

countless women out there who will never have this same chance to experience what

it is like to be a Division I swimmer or diver at MSU, and they will be forever

harmed.


                         BACKGROUND OF TITLE IX

      Enacted in 1972, Title IX provides that “[n]o person in the United States shall,

on the basis of sex, be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under any education program or activity receiving

Federal financial assistance.” 20 U.S.C. § 1681(a). The Civil Rights Restoration Act

of 1987 made plain the Congressional intent that “program or activity” applies to

any program or activity so long as any part of the public institution receives federal

financial assistance. 20 U.S.C. § 1687. Thus, a university which receives any federal
                                         21
financial assistance and offers varsity athletics to its students is subject to Title IX,

even if none of the funding for either its men’s or women’s athletic programs comes

from federal sources.

      In 1975, the United States Department of Education (“DOE”) (formerly the

Department of Health, Education and Welfare) adopted regulations interpreting Title

IX. These regulations are codified at 34 C.F.R. Part 106 (the “Regulations”). The

Regulations are enforced by the Office for Civil Rights (“OCR”) within the DOE

and are afforded “substantial deference” by the courts.2 Cohen v. Brown University,

991 F.2d 888, 896–97 (1st Cir. 1993) (Cohen II).

      Interscholastic athletics are expressly included within the “program or

activity” requirements of Title IX:

             No person shall, on the basis of sex, be excluded from
             participation in, be denied the benefits of, be treated
             differently from another person or otherwise be
             discriminated      against    in     any    interscholastic,
             intercollegiate, club or intramural athletics offered by a
             recipient, and no recipient shall provide any such athletics
             separately on such basis.

35 C.F.R. § 106.41(a).

      The Regulations set forth ten non-exhaustive factors for assessing whether an

institution is providing equal athletic opportunities to men and women:



2
  The Department of Health, Education and Welfare originally adopted the
Regulations, which were in turn adopted by the DOE. 45 C.F.R. Part 86.
                                       22
             1.  Whether the selection of sports and levels of
                 competition effectively accommodate the interests
                 and abilities of members of both sexes;
             2. The provision of equipment and supplies;
             3. Scheduling of games and practice time;
             4. Travel and per diem allowance;
             5. Opportunity to receive coaching and academic
                 tutoring;
             6. Assignment and compensation of coaches and
                 tutors;
             7. Provision of locker rooms, practice and competitive
                 facilities;
             8. Provision of medical and training services;
             9. Provision of housing and dining facilities and
                 services; and
             10. Publicity.

34 C.F.R. § 106.41(c). The Court may also consider a school’s “failure to provide

necessary funds for teams for one sex.” Id.

      In 1979, the OCR issued a policy interpretation of Title IX and the

Regulations. This policy interpretation is found at 44 Federal Register 71,413 (1979)

(the “Policy Interpretation”). The Policy Interpretation provides that, to comply with

Title IX and 34 C.F.R. § 106.41(c), schools must provide equal athletic opportunities

in three general areas: (1) equal athletic participation opportunities; (2) equal athletic

financial assistance, and (3) equal treatment and benefits. See 34 C.F.R. §

106.41(c)(1).

      The narrow issue in Plaintiffs’ motion for an immediate preliminary

injunction is only MSU’s failure to provide equal athletic participation opportunities

however, all broader aspects of Title IX compliance are included in this action. See
                                           23
Compl. ¶¶ 132–135; 142–146 (demonstrating unequal athletic opportunities with the

data reported by MSU to the DOE); id. ¶¶ 156–186 (alleging three counts under Title

IX).

       According to the Policy Interpretation, compliance in equal athletic

participation opportunities is determined by the following three-part test:

             (1) whether        intercollegiate   level   participation
             opportunities for male and female students are provided in
             numbers substantially proportionate to their respective
             enrollments;

             (2) where the members of one sex have been and are
             under-represented among intercollegiate athletes, whether
             the institution can show a history and continuing practice
             of program expansion which is demonstrably responsive
             to the developing interest and abilities of the members of
             that sex; or

             (3) where the members of one sex are under-
             represented among intercollegiate athletes and the
             institution cannot show a continuing practice of program
             expansion such as that cited above, whether it can be
             demonstrated that the interests and abilities of the
             members of that sex have been fully and effectively
             accommodated by the present program.

See Policy Interpretation, Section VII.C.5.a., 44 Fed. Reg. 71,418 (emphasis added).

This three-part test was further clarified after notice and comment in the OCR’s 1996

Clarification of Intercollegiate Athletics Policy Guidance: The Three-Part Test (the

“1996 OCR Clarification”). Office of Civil Rights, U.S. DOE, Clarification of

Intercollegiate Athletics Policy Guidance: The Three-Part Test (Jan. 15, 1996).

                                         24
      Under the first prong, a court considers whether a school has provided each

male and each female student with a mathematically proportional opportunity to

participate in athletics. Schools were expected to reach full compliance with

participation by 1978. 1996 OCR Clarification at 7. Nevertheless, even where a

school has failed to achieve actual equity in the decades since the enactment of Title

IX, the second and third prongs of the test provide “escape routes for the university”

to demonstrate compliance with Title IX. Cohen v. Brown Univ., 809 F. Supp. 978,

991 (D.R.I. 1992), aff’d, 991 F.2d 888 (1st Cir. 1993) (Cohen I). That is to say, when

Defendants fail under the first prong, the burden shifts to them to demonstrate

compliance under prong two or three. Horner v. Ky. High Sch. Athletic Ass’n, 43

F.3d 265, 275 (6th Cir. 1994); Cohen II, 991 F.2d at 901–02; Roberts v. Colo. State

Bd. of Agric., 998 F.2d 824, 828 (10th Cir. 1993) (Roberts II) aff’g in part, rev’g in

part sub nom. Roberts v. Colo. State Univ., 814 F. Supp. 1507, 1518 (D. Colo. 1993)

(Roberts I);

      The second prong thus examines a school’s “past and continuing remedial

efforts to provide nondiscriminatory participation opportunities through program

expansion” that is responsive to the developing interest and abilities of female

athletes. 1996 OCR Clarification at 5. To satisfy this prong, the University must

show a history of “good faith remedial efforts” to account for Congress’s expectation

that women’s interests in athletic participation would expand as discrimination and

                                         25
stereotypes decreased. Id. at 7. However, understandably courts have found that

when a university eliminates fully rostered teams, that same university cannot meet

its burden to show a history of expansion. See Biediger v. Quinnipiac Univ., 616 F.

Supp. 2d 277, 294 (D. Conn. 2009) (“There is no question that, if Quinnipiac fails

to meet prong one of Title IX compliance, it will be out of compliance with Title IX.

That is because, by eliminating a women’s team while there is sufficient interest to

field one, the University will have failed to demonstrate that it is committed to

expanding opportunities for the underrepresented gender—women—or that it has

fully and effectively accommodated the interests and abilities of that

underrepresented gender.”).

      The third prong gives a school another opportunity to comply where it has

failed to achieve proportionality. Under this prong, a university must demonstrate it

has fully and effectively accommodated the athletic interests and abilities of its

female students. In passing Title IX, Congress intended to encourage women to

participate in sports and “to remedy the discrimination that results from stereotyped

notions of women’s interests and abilities.” Neal v. Bd. of Trustees, 198 F.3d 763,

768 (9th Cir. 1999). As the First Circuit has emphasized, “interest and ability rarely

develop in a vacuum; they evolve as a function of opportunity and experience.”

Cohen v. Brown Univ., 101 F.3d 155, 178–79 (1st Cir. 1996) (Cohen III). Thus,

schools must show a history of encouraging females to participate in varsity athletics

                                         26
by fully and effectively accommodating their developing and expanding interests

and abilities. Again, a school necessarily fails to effectively accommodate female’s

interests and abilities when it eliminates existing and thriving women’s sports. See

Portz v. St. Cloud State Univ., 401 F. Supp. 3d 834, 858 (D. Minn. 2019) (“Where

an institution has recently eliminated a viable team for the underrepresented sex from

its intercollegiate athletics program, the Court will find that sufficient interest,

ability, and available competition to sustain an intercollegiate team in that sport. This

creates a presumption that the institution is not in compliance with Prong Three that

the institution can rebut through strong evidence that interest, ability, or competition

no longer exists.” (citing Office of Civil Rights, U.S. DOE, Letter from Russlynn

Ali, Assistant Sec'y for Civil Rights, OCR, U.S. DOE, to Colleagues, at 5 (Apr. 20,

2010) (“2010 OCR Letter”)).

      If MSU meets its burden under the second or third prong, the burden shifts

back to Plaintiffs to demonstrate “a shortfall in the full and effective accommodation

of interested female athletes by showing, initially, both numerical disparity and

unmet interest.” Cohen II, 991 F.2d at 903–04.


                                    ARGUMENT

      The Court has broad discretion to enter a preliminary injunction order. The

Court should do so here because Plaintiffs readily satisfy the requirements for entry

of a preliminary injunction. See Fed. R. Civ. P. 65.
                                           27
                    The court analyzes four factors when considering a
             motion for preliminary injunction: (1) whether the movant
             has a strong likelihood of success on the merits; (2)
             whether the movant would suffer irreparable injury
             without the injunction; (3) whether issuance of the
             injunction would cause substantial harm to others; and (4)
             whether the public interest would be served by issuance of
             the injunction.

Mayerova v. E. Michigan Univ., 346 F. Supp. 3d 983, 991 (E.D. Mich. 2018). The

four factors for a preliminary injunction “are to be balanced against one another and

should not be considered prerequisites to the grant of a preliminary injunction.”

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000).

             While the Sixth Circuit has held that the proof required for
             the plaintiff to obtain a preliminary injunction is much
             more stringent than the proof required to survive a
             summary judgment motion, a party is not required to prove
             his case in full at a preliminary injunction hearing and the
             findings of fact and conclusions of law made by a court
             granting the preliminary injunction are not binding at trial
             on the merits.

Id. (citations and internal quotation marks omitted). Here, Plaintiffs seek a

prohibitory injunction to stop MSU from going forward with its illegal decision to

eliminate the swimming and diving team in the upcoming year. See Biediger, 616 F.

Supp. 2d at 291. The Court has the discretion to grant a preliminary injunction once

there are “sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly toward the party

requesting the preliminary relief.” Friendship Materials, Inc. v. Michigan Brick,


                                         28
Inc., 679 F.2d 100, 103–04 (6th Cir. 1982); see also Caulfield v. Bd. of Educ., 583

F.2d 605 (2d Cir. 1978).

        Pursuant to Fed. R. Civ. P. 65(a)(1), the movant is required to give notice to

the respondent of movant’s intention to seek an injunction. Here, Plaintiffs have

provided more than sufficient opportunity to Defendants to cure their illegal decision

to eliminate the women’s varsity swimming and diving team. (See Ex. 16).

   I.      Plaintiffs are likely to succeed on the merits of their Title IX claim
           because they have been denied equal athletic opportunities and MSU
           has a history of noncompliance.

        The Court assesses Plaintiffs’ Title IX claim they have been denied equal

opportunities to compete in varsity sports under the three-prong analysis set forth

above. Plaintiffs must first demonstrate that there exists a disparity between the

gender composition of the defendant institution’s student body and its athletic

program, thereby demonstrating that one gender is underrepresented in athletics.

Cohen II, 991 F.2d at 895. If Plaintiffs make that showing, then MSU must satisfy

either the second prong or the third prong. If MSU can make either of those

showings—which it cannot—then the Plaintiffs must then show “some further

evidence of discrimination, such as unmet need amongst the members of the

disadvantaged gender.” Id.

        Plaintiffs   readily   satisfy   the first   prong.   Determining substantial

proportionality under Title IX first requires determining the gender breakdown of


                                            29
the undergraduate full-time student population. The most recent verified data

submitted to the Department of Education pursuant to the Equity in Athletics

Disclosure Act (“EADA data”) and the enrollment numbers publicly available

through MSU’s registrar’s office, show MSU’s recent enrollment numbers are:



 Year                 Male             Percentage of     Female            Percentage of       Total
                      Undergrads       Male Undergrads   Undergrads        Female              Undergrads
                                                                           Undergrads

        2018-19                17360             48.8%            18231                51.2%            35591



        2019-20                17530             49.1%            18192                50.9%            35722



      2020-21                  18745             48.7%            19,746               51.3%           38,491
  *Fall enrollment
numbers from Ex. 12




(See Ex. 13, Lopiano Report at 20). After determining the gender proportions of the

undergraduate population, the analysis then requires MSU’s genuine participation

opportunities for women to match the percentage of undergraduate full-time female

students. See Biediger v. Quinnipiac University, 728 F. Supp. 2d 62, 64–66, 94 (D.

Conn. 2010) (discussing genuine participation opportunities); Biediger v.

Quinnipiac University, 691 F. 3d 85, 95, 99 (2nd Cir. 2010) (same).

         By its very own numbers, MSU fails to meet the “substantial proportionality”

threshold. The most recent data available under EADA at the time of this filing from

the 2018–2019 academic year shows that MSU disproportionately underrepresents

                                                    30
women in athletic opportunities by denying 25 women meaningful participation

opportunities—and that is prior to the elimination of the team at issue here. (Ex.13,

Lopiano, at 20). These 25 women represent the number of female student athletes

that the school needs to add in order for the school to reach substantial

proportionality to its undergraduate full-time student’s gender breakdown and the

disparities appear to be getting worse over the last three years.

      MSU’s participation gap of 1.3%, or 25 women, is more than sufficient to

“sustain a viable athletic a team” and, as such, violates Title IX. See Biediger, 728

F. Supp. 2d at 111–12 (finding the university out of compliance with Title IX based

upon a gap of 3.62% or 38 women); Cohen II, 991 F.2d 905–06 (recognizing that

even where a university “professes that it has done no more than slash women’s and

men’s athletics by approximately the same degree . . . [that] claim overlooks the

shortcomings that plagued its program before it took blade in hand.”). Because the

EADA data is not available for 2019 to the present, the most reliable information

regarding athletic participation is the publicly available rosters published by MSU

for each of their varsity sports. This information demonstrates that the participation




                                          31
gap for 2019–20203 is 2% or 35 women, 10 more than 2018. For 2020–2021,4 MSU

has expanded the gap to disfavor female athletes with a 2.65% gap or 42 women.

(See Ex. 13, Lopiano at 33). These numbers alone are sufficient to require that MSU

add female sports, not cut them.

      Furthermore, MSU’s participation gap is much larger than it appears from the

school’s EADA data. The most recent certified participation data from the DOE is

from 2018–2019, which portrays MSU’s athletic participation in the most

advantageous light for MSU. See Ohlensehlen v. Univ. of Iowa, No. 3:20-cv-00080,

2020 WL 7651974, at *6 (S.D. Iowa Dec. 24, 2020) (“First is the matter of fact that,

by their nature, EADA reports always overstate women’s participation in

intercollegiate athletics.”). Under Title IX, athletic participation is measured by

counting “athletes,” defined as university students:

             (a) Who are receiving the institutionally-sponsored
             support normally provided to athletes competing at the
             institution involved, e.g., coaching, equipment, medical
             and training room services, on a regular basis during a
             sport’s season; and



3
  In 2019–2020, MSU’s rosters indicate there were 434 male student athletes and
415 female student athletes or 51.1% of the student athletes were male and 48.9%
of the student athletes were female. (Ex. 13, Lopiano at 35).
4
  In 2020–2021, MSU’s rosters indicate there are 400 male athletes and 379 female
athletes or 51.4% of the student athletes are male and 48.6% of the student athletes
are female. (MSU has not published the roster for the men’s tennis team and as such,
400 male athletes assumes 10 athletes on the men’s tennis team, which is equivalent
to the number of men on the 2019–2020 tennis team).
                                          32
             (b) Who are participating in organized practice sessions
             and other team meetings and activities on a regular basis
             during a sport's season; and

             (c) Who are listed on the eligibility or squad lists
             maintained for each sport, or
             (d) Who, because of injury, cannot meet a, b, or c above
             but continue to receive financial aid on the basis of athletic
             ability.

44 Fed. Reg. at 71,415. However, for EADA schools report, “[t]he total number of

participants, by team, as of the day of the first scheduled contest for the team.” 20

U.S.C. § 1092(g)(1)(B)(i). “Participants” counted under EADA include:

             (i) . . . students who, as of the day of a varsity team’s first
             scheduled contest—
             (A) Are listed by the institution on the varsity team’s
             roster;
             (B) Receive athletically related student aid; or

             (C) Practice with the varsity team and receive coaching
             from one or more varsity coaches.

             (ii) Any student who satisfies one or more of the criteria
             in paragraphs (b)(3)(i)(A) through (C) of this section is a
             participant, including a student on a team the institution
             designates or defines as junior varsity, freshman, or
             novice, or a student withheld from competition to preserve
             eligibility (i.e., a redshirt), or for academic, medical, or
             other reasons.

34 C.F.R. § 668.47(b)(3). “In other words, EADA reports permit the counting of

male practice players on “female” teams and do not account for those athletes who

stop participating or never fully participate on the team after the first scheduled

                                           33
competition.” Ohlensehlen, 2020 WL 7651974, at *6. Given the allowances

permitted by EADA reporting, the publicly available web rosters are a more reliable

count of athletic participation because they reflect the members of the team that

compete for MSU. MSU’s web rosters for 2018–2019 demonstrate the participation

gap was 37 women as compared to the participation gap of 25 women under the

EADA for the same year. (Ex. 13, Lopiano at 20, 35).

      In addition to the overstated participation count using EADA data, MSU also

overinflates its women’s teams for rowing, cross country, and indoor and outdoor

track and field. MSU overinflates, or “pads”, these teams by including women that

do not receive genuine participation opportunities. “In order to count for Title IX

purposes, a participation opportunity must be genuine and ‘real, not illusory.’” Portz,

196 F. Supp. 3d at 976 (quoting Biediger, 691 F.3d at 92). Further, the court must

consider the context of the sport when analyzing a genuine participation opportunity.

Biediger, 691 F.3d at 93. For example, in college varsity cross country there is no

limit to the number of cross country runners that can run in a meet. (See Ex. 13,

Lopiano at 26). MSU is permitted to enter two teams of seven runners and then as

many additional “unattached” runners as want to compete. Id. Therefore, any female

cross country runner on MSU’s Division I varsity cross country team who wanted

to race would have that opportunity, even if they were not on one of the MSU “team”

entries. Id. Despite that fact, MSU has a significant number of women who they

                                          34
purport are on their women’s cross country team who never run a single race. In

2017, MSU’s roster had 44 women on the cross country team but 18 (or 40.1%) of

the women on the team never ran a single race.5 Id. While it may be the case that a

few of those women were injured and could not compete, it stretches credulity to

believe that 40% of the team would be injured and unable to compete. Id. at 26–27.

Additionally, this pattern repeats throughout the years.

                                      Participated in 2 or   Participated in 1   Participated in 0
        WOMEN            Web Roster
                                      more events                 event               events


    2012 Cross Country      42                14                        7                    21
    2013 Cross Country       35                22                       3                    10
    2014 Cross Country      41                16                        3                    22
    2015 Cross Country      42                 21                       4                    17
    2016 Cross Country      42                 23                       5                    14
    2017 Cross Country      44                 23                       3                    18
    2018 Cross Country      44                 25                       3                    16
    2019 Cross Country      41                 28                       1                    12


Id. at Table 5, p. 26.

      A similar patter can also be seen in indoor and outdoor track and field at MSU.

Again, in college track and field a meet will hold a sufficient number of heats of

each race to accommodate all entries from the colleges at that meet. Therefore, again,

any woman on MSU’s Division I varsity indoor and outdoor track and field teams

who wanted to race would have that opportunity. Id. at 29. Despite this fact, MSU’s


5
  Colleges report all competition results for cross country and track and field to the
Track & Field Results Reporting System (TFRRS), which can be found at
https://www.tfrrs.org/. TFRRS is the official source for all NCAA cross country,
indoor track and field, and outdoor track and field event results.
                                          35
rosters for the track and field teams continue to have a significant number of women

who have never run a single race or competed in a single field event.

WOMEN'S INDOOR                   Participated in 2     Participated in 1   Participated in 0 events
                    Web Roster
                                 or more events             event
   2009-10 Indoor        73             28                     3                         42
  20010-11 Indoor        71             36                     6                         29
   2011-12 Indoor        76             40                     5                         31
   2012-13 Indoor        65             35                     5                         25
  2013-14 Indoor         69             34                     4                         31
  2014-15 Indoor         80             34                     2                         44
  2015-16 Indoor         87             32                     5                         50
  2016-17 Indoor         69             37                     6                         26
  2017-18 Indoor         75             35                     7                         33
  2018-19 Indoor         66             38                     4                         24
  2019-20 Indoor         67             33                     5                         29
    WOMEN'S                      Participated in 2     Participated in 1   Participated in 0 events
                    Web Roster
     OUTDOOR                     or more events             event
   2010 Outdoor          73             36                     9                         28
   2011 Outdoor          71             43                      1                        27
   2012 Outdoor          76             48                      1                        27
   2013 Outdoor          65             39                      1                        25
   2014 Outdoor          69             41                     3                         25
   2015 Outdoor          80             35                     3                         42
   2016 Outdoor          87             36                     4                         47
   2017 Outdoor          69             38                     10                        21
   2018 Outdoor          75             42                     7                         26
   2019 Outdoor          66             43                      1                        22

Id. at Table 6, p. 29.

       Moreover, the rosters for the women’s cross country and indoor and outdoor

track and field teams are larger than that of the average team size for Division I

colleges across the country and consistently larger than the MSU’S men’s teams for

these sports even though men’s and women’s teams compete in the same number of

total meets. This overinflating of the cross country and indoor track and outdoor

track and field amounts to between 16 and 38 participation opportunities that MSU

                                                  36
is denying to female athletes and, in turn, increases the participation gap. See id. at

30–36.

       Additionally, MSU is also inflating its women’s rowing team. (Ex.13,

Lopiano at 23–25). First, when one looks at the EADA data for rowing as compared

to MSU’s rosters for women’s rowing, the difference is significant. Id.

 Women’s
 Rowing  05-06 06-07 07-08 08-09 09-10 10-11 11-12 12-13 13-14 14-15 15-16 16-17 17-18 18-19 19-20 20-21


  EADA      89    97    85    87   83    86     88        91   88   86   90   85   88    89   N/A   N/A
  Roster

 MSU Web    33    31    37    30   40    33     35    27       53   55   61   57   61    83    67    88
  Raster




Id. at Table 4, p. 23. This is likely due to the amount of attrition women’s rowing

faces at MSU—rowing is a sport that recruits women who have never played the

sport before. See, e.g., Ohlensehlen, 2020 WL 7651974, at *7 (discussing the

common attrition in intercollegiate rowing). There is no equivalent male team at

MSU where men are recruited en masse to play on the team for a sport that they have

never played. See id. at 8 (“[T]he quality of competition afforded to male and female

athletes is an important factor in evaluating whether a university satisfies these

requirements of Title IX.”). Additionally, the women’s rowing roster and EADA

data also include novice rowers—those who have never rowed before—who

compete in separate races only with other novices, not in varsity races and not in

championship races. (Ex. 13, Lopiano at 24–25, 40–42). Novice rowers receive an

                                                     37
experience that is more equivalent to a junior varsity experience and as such should

not count as participants under Title IX. See e.g. Ohlensehlen, 2020 WL 7651974,

at *8; Cohen IV, 101 F.3d at 187. These novice rowers represent 22% to 30% of

MSU’s EADA data for women’s rowing and 27% to 49% of MSU’s online rosters

for women’s rowing. This represents a significant number of women, approximately

20 to 30, who are not receiving a genuine Division I varsity experience and do not

count as participation opportunities for women, in turn increasing the participation

gap even further.

      MSU does not comply with prong one for participation under Title IX because

the participation gap for women is more than sufficient to field a viable team. MSU

overcounts athletes on cross country, indoor and outdoor track and field, and rowing,

which distorts their participation numbers. This is in addition to being out of

compliance by 42 women. MSU should be adding women’s sports, not cutting them.

      Having established that MSU cannot meet prong one, the burden shifts to

MSU to demonstrate compliance under either prong two or prong three. These

escape routes harbored in Title IX provide MSU no reprieve. The second prong of

the analysis would allow MSU to overcome the facial inequality of its athletic

programs if it could show a history of expansion for women’s athletics. 1996 OCR

Clarification at 5. It cannot make this showing because it has not added any women’s

sports in years, and now it is cutting women’s sports. Mayerova, 346 F. Supp. 3d at

                                         38
995 (“Part two of the test is not just concerned with an increase in the number of

women’s opportunities, however. The test also directs the court to consider whether

the expansion in women’s opportunities is ‘demonstrably responsive to the

developing interests and abilities of the underrepresented sex.’”).

      Indeed, any such notion is obviated by the facts underlying this very lawsuit.

That is, the Plaintiffs and proposed class of aggrieved female athletes currently

suffer from MSU’s retraction of women’s athletic programs. See Roberts II, 998

F.2d at 828 (affirming entry of injunction reinstating women’s softball team in the

absence of substantial proportionality or a history of expanding women’s athletic

opportunities); see also Cohen II, 991 F.2d at 899–900 (explaining that the

university’s decision to discontinue women’s gymnastics and tennis resulted in an

unmet athletic need among female students and since the university did not show a

continuing practice of expanding athletic opportunities for its female students, it

could not overcome the athletes’ prima facie case). MSU cannot show any evidence

of a sustained effort to expand opportunities for women. See Mayerova, 346 F. Supp.

3d at 995.

      The third prong likewise does MSU no favors. MSU could still comply with

Title IX despite its facial inequities for women if it could show full and effective

accommodation of women’s athletic interests and abilities. It cannot. Again, the facts

of the present suit demonstrate that there exists an unmet athletic interest among the

                                         39
female athletes of MSU. Id. at 996 (“Indeed, Plaintiffs, as members of eliminated

teams, represent interests and abilities that are not effectively accommodated by the

present program. Accordingly, part three of the Three-Part Test does not provide

safe harbor for Defendants.”). Furthermore, MSU’s athletic cuts were not made to

achieve Title IX compliance, and any efforts to establish a pattern of expanding

athletic opportunities or accommodating their athletic interests has been completely

negated by eliminating the women’s swimming and diving team. See id. (“EMU’s

action in eliminating teams was not taken with the intent of moving the university

into full compliance with the Title IX proportionality test (part one), but admittedly

for financial reasons). Cf. Equity in Athletics v. Dept. of Educ., 504 F. Supp. 2d 88,

91 (W.D. Va. 2007) (upholding reduction in men’s and women’s teams taken to

bring university into compliance with Title IX proportionality test).

      Even if MSU could satisfy the second or third prong and the burden shifted

back to the Plaintiffs, there is “some further evidence of discrimination, such as

unmet need” and pretext. Cohen II, 991 F.2d at 895. First, the Plaintiffs are being

deprived of the opportunity to continue to pursue their demonstrated abilities in

varsity women’s swimming and diving. Not only would their needs go unmet, but

the very athletic opportunities that brought them to MSU have been ripped away

from them amid their collegiate careers. See, e.g., id.




                                          40
      Further, MSU’s pretextual explanation is that it eliminated the women’s

swimming and diving team for budgetary reasons is false and fails as a matter of

law. While Plaintiffs understand that MSU has purportedly made the decision to

eliminate sports because of a budgetary shortfall due to the COVID-19 pandemic,

this budgetary shortfall is no different from any other financial crisis that universities

face. If the courts allowed universities to provide unequal opportunities to women

and violate Title IX every time a university faced difficult budgetary issues, it would

obliterate the law. As various courts have held, there is no economic defense to Title

IX violations. See Horner, 43 F.3d at 275 (“Thus, a recipient may not simply plead

limited resources to excuse the fact that there are fewer opportunities for girls than

for boys.”); Roberts I, 814 F. Supp. at 1518 (“[Defendant’s Witness] testified at trial

that the primary reason the women’s softball team was eliminated was to reduce a

budget shortfall in CSU’s athletic department. However, a financial crisis cannot

justify gender discrimination.”); Haffer v. Temple Univ. of the Com. Sys. of Higher

Educ., 678 F. Supp. 517, 530 (E.D. Pa. 1987) (“Moreover, it is clear that financial

concerns alone cannot justify gender discrimination.” (citing Frontiero v.

Richardson, 411 U.S. 677 (1973) (holding that budgetary savings is not a defense to

gender-based regulations that otherwise violate equal protection)).

      Additionally, MSU’s assertion that it does not have the funds to continue

women’s swimming and diving is doubtful considering MSU unveiled facilities

                                           41
upgrades that will cost millions of dollars. Specifically, MSU will be spending

millions of dollars upgrading an indoor football facility that was just recently built

in 2008.6

      Having established both that MSU does not provide athletic opportunities to

male and female students in proportion to their representation in the undergraduate

student body, and that there is an unmet athletic interest among female students, the

Plaintiffs meet the requirement of a preliminary injunction that they are likely to

succeed on the merits See Roberts II, 998 F.2d at 828 (affirming entry of injunction

reinstating women’s softball team); Cohen II, 991 F.2d 888 (affirming entry of

preliminary injunction reinstating women’s gymnastics and tennis teams); Biediger,

691 F.3d at 108 (affirming entry of permanent injunction after the entry of a

preliminary injunction preventing elimination of the women’s volleyball team). Of

course, MSU will have the opportunity to try and demonstrate that its conduct is in

compliance with Title IX, despite evidencing a participation gap large enough to

field a women’s varsity team in its efforts to oppose the entry of a preliminary or

permanent injunction. As explained above, MSU is unlikely to make such a

meritorious showing, and the Plaintiffs are likely to succeed on the merits, which

supports the immediate entry of a preliminary injunction to restore the status quo.


6
  Defendants released these plans publicly on YouTube at
https://m.youtube.com/watch?feature=youtu.be&v=ebgOtK7u3xg, but have since
taken down this site.
                                         42
   II.      Plaintiffs will suffer irreparable harm in the absence of a preliminary
            injunction.

         Absent judicial intervention, the Plaintiffs will continue to suffer irreparable

harm in several concrete respects: the ongoing violations of their civil rights to be

free from discrimination based on sex, the elimination of competitive athletic

opportunities, and the loss of leadership roles in and out of sports. Immediate entry

of a preliminary injunction is appropriate where—as described above—the Plaintiffs

make out a prima facie claim of sex discrimination under Title IX. Biediger 616 F.

Supp. 2d 277; Cohen II, 991 F.2d 888; Roberts II, 998 F.2d 824.

         Additionally, here the Plaintiffs are seeking to enforce important civil rights

codified in Title IX that prohibit discrimination in intercollegiate athletics based on

sex. Irreparable harm is often presumed in cases involving the enforcement of civil

rights. See, e.g., Elrod v. Burns, 427 U.S. 347, 373 (1976) (finding the loss of

freedom of speech “unquestionably constitutes irreparable injury.”); Am. Civil

Liberties Union of Ky. v. McCreary Cnty., Ky., 354 F.3d 438, 445 (6th Cir. 2003);

Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998); Bd. of Educ. of the Highland

Local Sch. Dist. v. Dept. of Educ., 208 F. Supp. 3d 850, 877–78 (S.D. Ohio 2016)

(finding irreparable injury for school’s violation of Title IX and the U.S.

Constitution); Vietnamese Fishermen’s Ass’n v. Knights of the Ku Klux Klan, 543 F.




                                            43
Supp. 198, 218 (S.D. Tex. 1982) (“Victims of discrimination suffer irreparable

injury, regardless of pecuniary damage.”).

      Plaintiffs’ Declarations establish that Plaintiffs have been and will continue to

be irreparably harmed by MSU’s decision to eliminate the varsity women’s

swimming and diving programs. The student athletes are losing the ability to

compete in the sport they have dedicated thousands of hours of their lives to in order

to compete at this level. Coaches are unable to plan the competition schedule for the

next season and recruit for next year. And the athletes are being deprived of other

leadership roles within and outside their respective sports teams. Without a

preliminary injunction, Plaintiffs will lose every opportunity they had to compete at

the upper echelons of their sport—something that, for most athletes, is the stuff of

dreams. For many, this will mark the premature end of their college athletic careers

altogether.

      Specifically, Ava, Madeline, and Sarah (current juniors) will be denied the

opportunity to complete their tenure as senior members of the team without an

injunction. These women and other members of the team will be denied the

opportunity to compete in college varsity swimming and diving ever again given the

Transfer Risks.7 Of equal importance, these women will lose their chance to serve



7
  To even have the chance to play Division I ever again, they would have to
undertake the burdens and costs associated with Transfer Risks.
                                        44
in leadership roles, such as on the Student-Athlete Advisory Committee for the

2021–2022 academic year. Similarly, the other named Plaintiffs and their teammates

will be denied the opportunity to ever compete in varsity women’s swimming and

diving at MSU. These women have competed in swimming and diving at MSU since

their freshman years in college but will be denied the opportunity to complete their

anticipated tenure as members of the MSU team. Not only will these women lose

sporting opportunities, they will also lose professional and personal development

from no longer competing at the highest levels and against the best.

      The opportunity to participate in intercollegiate sports is a short window,

limited to four years. Denial of even one year’s participation will permanently

disenfranchise all the named Plaintiffs and similarly situated athletes from a

significant aspect of their expected collegiate experience. The fact that these female

athletes are denied these opportunities to participate in athletics while male athletes

at MSU are proportionally overrepresented in violation of Title IX cements

Plaintiffs’ claim that they will suffer irreparable injury.

      “In general, courts have found that the elimination of a women’s team creates

irreparable harm when the plaintiffs have demonstrated a strong likelihood of

success on the merits of their Title IX claim.” Mayerova, 346 F. Supp. 3d at 997

(citing Biediger, 616 F. Supp. at 277; Cohen I, 809 F. Supp. 978; Favia v. Indiana

Univ. of Penn., 812 F. Supp. 578 (1993); Choike v. Slippery Rock Univ., 2006 WL

                                           45
2060576 (W.D. Pa. July 21, 2006); Barrett v. West Chester Univ. of Penn., 2003 WL

22803477 (E.D. Pa. Nov. 12, 2003).

       As noted most recently by the district court, the holding in Favia recognized

that

             [The university] has denied plaintiffs the benefits to
             women athletes who compete interscholastically: they
             develop skill, self-confidence, learn team cohesion and a
             sense of accomplishment, increase their physical and
             mental well-being, and develop a lifelong healthy attitude.
             The opportunity to compete in undergraduate
             interscholastic athletics vanishes quickly, but the benefits
             do not. We believe the harm emanating from lost
             opportunities for the plaintiffs are likely to be irreparable.

Mayerova, 346 F. Supp. 3d at 997 (quoting Favia, 812 F. Supp. at 583). See also

Biediger, 616 F. Supp. 2d at 291 (“Courts have consistently held that, given the

fleeting nature of college athletics, plaintiffs will suffer irreparable harm by losing

the opportunity to participate in their sport of choice on a continuous and

uninterrupted basis.”); Barrett, 2003 WL 22803477 at *14 (“Plaintiffs have a finite

period of time in which to compete.”). “Aside from recognizing the lost opportunity

to participate in intercollegiate athletics, courts have found that delaying the

reinstatement of a team until the conclusion of litigation creates additional harms

such as the loss of training time and competitive edge and the inability to attract

quality players and coaches.” Mayerova, 346 F. Supp. 3d at 997.




                                          46
   III.   The scales of equity tip heavily in favor of entering a preliminary
          injunction to maintain the status quo.

      The third prong of the preliminary injunction test requires a balancing of the

equities. Here, any budgetary inequity that MSU may conjure pales in comparison

to the discrimination and losses suffered by the Plaintiffs. “Had Congress intended

to entrench rather than change the status quo—with its historical emphasis on men’s

participation opportunities to the detriment of women’s opportunities—it need not

have gone to all the trouble of enacting Title IX.” Cohen III, 101 F.3d at 178–79.

      The Plaintiffs merely seek to maintain the status quo and retain a critical

women’s varsity sports team, which hardly imposes an inequitable burden on MSU,

a university with an athletics budget of approximately $128 million, of which the

varsity swimming and diving team represents less than $2 million. The harm to the

Plaintiffs, on the other hand, is substantial. MSU recruited and invited the Plaintiffs

to come to its campus and represent the university in the upper strata of competition

in their sport. MSU proffers a pretextual reason to eliminate the Plaintiffs’ team—

budgetary restrictions. However, when presented with a plan from students and

parents to make contributions to keep the women’s swimming and diving team

afloat, MSU declined to consider it. Then MSU announced facilities upgrades that

will cost the university hundreds of millions of dollars. Even if MSU’s concerns

really are budgetary, surely it can make budgetary cuts without discriminating

against women. Moreover, Plaintiffs merely seek an order maintaining the status
                                          47
quo, which would stop MSU from pulling the rug out from under the Plaintiffs by

eliminating the swimming and diving team in the upcoming year. See Biediger, 616

F. Supp. 2d at 291.

      In sum, the competing equities weigh in favor of granting the preliminary

injunction. The costs to MSU would be tolerable and not cause undue hardship.

Whatever the minor financial burden to MSU, it is overbalanced by the continuing

harm to the Plaintiffs and the trampling of their civil rights if the Court took no

action.

   IV.    The entry of an injunction is in the public interest because civil rights
          protected by Congress outweigh minor budgetary concerns.

      The final prong of the preliminary injunction standard is whether the public

interest would be served by the issuance of the injunction. As many courts have

recognized, the public interest is best served by vindicating the legal interests and

civil rights that Congress has determined to be of great importance. See Mayerova,

346 F. Supp. 3d at 999 (“[T]the court finds that the public interest is best served by

upholding the goals of Title IX.”); Barrett, 2003 WL 22803477 at *15 (“Promoting

compliance with Title IX serves the public interest.”); Cohen I, 809 F. Supp. at 1001

(“[T]he public interest will be served by vindicating a legal interest that Congress

has determined to be an important one.”); Favia, 812 F. Supp. at 585 (“The public

has a strong interest in prevention of any violation of constitutional rights.”). While

the public may have an interest in a public university having financial autonomy,
                                          48
that interest does not extend to violating the law while making budgetary decisions.

Cohen II, 991 F.2d at 905. (“Title IX does not purport to override financial necessity.

Yet, the pruning of athletic budgets cannot take place solely in comptrollers’ offices,

isolated from the legislative and regulatory imperatives that Title IX imposes.”).

      Public interest would not be served by leaving the women’s team on the

sidelines until the suit is finally resolved. The entry of injunctive relief would not

have a detrimental effect on the public interest. The inverse is true. If the Court

determines that MSU was in full compliance with Title IX after a full development

of the record in this matter, the public interest will be best served by valuing civil

rights over budgetary concerns in the first instance.


                                  CONCLUSION

      The Plaintiffs have demonstrated that they are presently suffering an

irreparable harm by the Defendants’ decision to terminate its varsity women’s

swimming and diving program. Because of this, every day these talented female

athletes are suffering a loss of the opportunity to develop their full potential as

student athletes. Moreover, the balance of hardships tips decidedly in favor of the

Plaintiffs because they are suffering from discrimination on account of sex.

      The Plaintiffs, therefore, respectfully request that this Court promptly issue an

injunction preventing Defendants from continuing to discriminate against female

students on the basis of sex by cutting the women’s swimming and diving team.
                                          49
Plaintiffs also seek an injunctive order of longer duration requiring Defendants

provide female students of MSU with an equal opportunity to participate in varsity

intercollegiate athletics by sponsoring additional women’s varsity athletic

opportunities based upon the interests and abilities of Defendants’ present,

prospective, and future female students.

                                                Respectfully submitted,

                                                NEWKIRK ZWAGERMAN, PLC

                                                /s/    Lori A. Bullock
                                                Jill Zwagerman, AT0000324
                                                Lori Bullock AT0012240
                                                Danya Keller AT0012300
                                                NEWKIRK ZWAGERMAN
                                                521 E. Locust Street, Suite 300
                                                Des Moines, IA 50309
                                                Telephone: 515-883-2000
                                                Fax: 515-883-2004
                                                Email: jzwagerman@newkirklaw.com
                                                Email: lbullock@newkirklaw.com
                                                Email: dkeller@newkirklaw.com

                                                BOGAS & KONCIUS, PC
                                                BRIAN E. KONCIUS (P69278)
                                                Local Counsel for Plaintiffs
                                                31700 Telegraph Road, Suite 160
                                                Bingham Farms, MI 48025
                                                Telephone: (248) 502-5001
                                                bkoncius@kbogaslaw.com

                                                ATTORNEYS FOR PLAINTIFFS




                                           50
                             CERTIFICATION

      A copy of this Plaintiffs’ Memorandum of Law in Support of their Motion

for Preliminary Injunction has been emailed to Defendants on this date and shall be

served on the named Defendants in accordance with the Plaintiffs’ service

obligations under Federal Rule of Civil Procedure 4.



      January 15, 2021



                                            s/ Lori A. Bullock




                                       51
                     CERTIFICATE OF COMPLIANCE

      This brief complies with the type-volume limitations of Local Rule 7.2(b)(i),

as this brief contains 10,778 words (as determined by the Microsoft Word 2016

word-processing program used to prepare this brief), excluding those parts of the

brief exempted by Local Rule 7.2(b)(i).



       January 15, 2021



                                               s/ Lori A. Bullock




                                          52
